                IN THE UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF GEORGIA
                                    AUGUSTA DIVISION


SHEMEKA PIERCE,                             *
                                               ★


        Plaintiff,                          *
                                            *


                V.                          *                     CV 119-095
                                               ■k


EQUIFAX INFORMATION SERVICES,                  *
LLC, a Georgia Limited                         *
Liability Company,                             *
                                               *


        Defendant.                             *




                                       ORDER




        Before the Court is Plaintiff's notice of voluntary dismissal

without prejudice as to Defendant Equifax Information Services,

LLC.     (Doc.       28. )   Plaintiff filed the notice prior to Defendant

Equifax Information Services,             LLC having served either an answer

or a motion for summary judgment.                        Upon due consideration,        this

Court finds dismissal proper under Federal Rule of Civil Procedure

41(a) (1) (A) (i) .

        IT IS THEREFORE ORDERED that                  Defendant    Equifax    Information

Services, LLC is DISMISSED WITHOUT PREJUDICE.                      Because no defendant

remains,       the     Clerk   is   directed        to      TERMINATE   all   motions    and

deadlines and CLOSE this case.            Each party shall bear its own costs

and    fees.


        ORDER ENTERED at Augusta, Georgia, this                         day of February,

2020.



                                                              HALL,/CHIEF JUDGE
                                         UNITED^^ATES DISTRICT COURT
                                                    ^lERN    DISTRICT OF GEORGIA
